Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s remarks
Examiner has withdrawn 101 rejections from previous office action dated 8/18/2020.

Response to Arguments
Applicant’s arguments, filed 1/18/21, with respect to the rejection(s) of claim(s) 1-23 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chung.


Allowable Subject Matter
Claims 1-20 are allowed.
Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (US Patent Pub. 20190171911) in view of (US Patent Pub. 20180341851) and in view of Herath (US Patent Pub. 20190158338).


As per claim 21:  Greenberg discloses a system comprising: a processing unit; and a memory storage-storing software instructions that, when executed by the processing unit cause the processing unit to: receive a machine learning model, wherein the machine learning model comprises a plurality of layers comprising multiple convolutional neural network (CNN) weights (Paragraph 85; The difference between the output of the machine learning model and the annotations may be used, at block 808, to train the machine learning model. For example, techniques such as back propagation, stochastic gradient descent, and/or batch gradient descent may be applied to modify one or more weights or other parameters associated with one or more hidden layers of a convolutional neural network));
Greenburg does not specifically disclose replace one or more bits in multiple ones of the plurality of layers of a watermark, the replaced bits selected with bits accuracy of the machine learning model to decrease the accuracy of the machine learning model (See Chung; Paragraph 66; changing a number of hidden layers in a deep neural network, changing a number of nodes for parallelization, changing a learning step size, changing the percentage of the machine learning model communicated at each update, changing the update algorithm, changing the method for calculating the derivative, changing the momentum parameter, changing the number of bits of data resolution communicated, and changing a size of the machine learning model).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Greenberg and Chung in it’s entirety, to modify the technique of Greenberg for modify one or more weights or other parameters associated with one or more hidden layers of a convolutional neural network by adopting Herath's teaching for changing the number of bits of data resolution communicated, and changing a size of the machine learning model. The motivation would have been to improve machine learning model with watermarked weights.
See Herath, Paragraph 115; the signature association can be in the bit domain. A signature in the bit domain can, for example, be a UE/layer specific bit interleaver and/or bit scambler. Bit domain signature association can be achieved also by the use of particular operations and/or methods at the FEC. The interleaver/scrambler inside the FEC can be a unique identifier).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Greenberg Chung and Herath in it’s entirety, to modify the technique of Greenberg for modify one or more weights or other parameters associated with one or more hidden layers of a convolutional neural network by adopting Herath's teaching for a signature in the bit domain can, for example, be a UE/layer specific bit scrambler. The motivation would have been to improve machine learning model with watermarked weights.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472.  The examiner can normally be reached on 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY D BROWN/Primary Examiner, Art Unit 2433